Citation Nr: 1549680	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for malaria.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fibrosarcoma and leiomyosarcoma of the testicle.

4. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

5. Entitlement to service connection for fibrosarcoma and leiomyosarcoma of the testicle, claimed as testicular cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1967 to July 1970.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in June 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The reopened claims are remanded to the Agency of Original Jurisdiction (AOJ). The Veteran will be notified if further action is required on his part. 



FINDINGS OF FACT

1. During his June 2015 hearing, the Veteran specifically withdrew the issues of entitlement to service connection for malaria.

2. The Veteran was informed of a November 2005 denial of a claim of service connection for diabetes mellitus, type II, but he did not appeal. 

3. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus, type II.

4. The Veteran was informed of an April 1998 denial of a claim of service connection for testicular cancer, but he did not appeal. 

5. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for testicular cancer.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to service connection for malaria have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The November 2005 rating decision denying the claim for service connection for diabetes mellitus, type II, is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

3. New and material evidence since the November 2005 rating decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4. The April 1998 rating decision denying the claim for service connection for testicular cancer is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

5. New and material evidence since the April 1998 rating decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, during his June 2015 hearing, withdrew the issue of entitlement to service connection for malaria; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in March 2009.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). No VA medical examination or opinion has been obtained with respect to the Veteran's claims. The evidence does not reflect a relationship of a current disability to service, and therefore a remand for an examination or opinion is not necessary to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. As discussed below, the evidence does not satisfy the standards of McLendon, as there is no indication of a relationship between the Veteran's current disabilities and service. See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (holding that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

New and Material Evidence 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for testicular cancer in April 1998 because there was no evidence of the disability during service, there was no evidence of the existence of the condition or current disability status, and there was no nexus to active military service. The Veteran's claim was again denied in a November 2005 rating decision, because the Veteran's military personnel records did not show any service in Vietnam. 

The RO previously denied service connection for diabetes mellitus, type II, in November 2005 because there was no relationship to active military service and the required service in Vietnam was not shown. 

New evidence received subsequent to the April 1998 and November 2005 rating decisions include additional service personnel records, a buddy statement from the Veteran's sister and submissions from the Veteran including what he claims is a Vietnam ration card, Vietnamese money, identification cards, and what he contends is a business card he received in Vietnam. The Board finds that the new evidence received since the June 1993 rating decision is material to reopen the claims.


ORDER

The appeal for the issue of entitlement to service connection for malaria is dismissed.

The application to reopen a claim of entitlement to service connection for diabetes mellitus, type II, is granted.

The application to reopen a claim of entitlement to service connection for fibrosarcoma and leiomyosarcoma of the testicle is granted.


REMAND

The electronic record (VBMS) contains photocopies of documents submitted by the Veteran to reopen his claim. They are purportedly a Vietnam Ration Card, and two Military Assistance Command identification cards. The information contained in these cards is markedly different from that now contained in the Veteran's service personnel records, and the Board does not have sufficient information to evaluate the newly-submitted evidence. 

The appeal will therefore be REMANDED for the following actions:

1. Request that the Veteran submit THE ORIGINAL of the documents in question, above. 

2. After receiving these ORIGINAL DOCUMENTS from the Veteran, contact any appropriate records depository or investigating agency to determine their authenticity. These depositories or agencies may include but are not limited to the National Personnel Records Center, the National Archives and Records Administration, the U.S. Army Management and Declassification Agency (located at Room 102, Casey Building, 7701 Telegraph Road, Alexandria, Virginia 22315), the U.S. Army Heritage Center  (located at 950 Soldiers Drive, Carlisle, Pennsylvania 17013), and/or any appropriate Office of Inspector General to include but not limited to that of the Department of Veterans Affairs. 

3. After conducting any other appropriate research, readjudicate the claims. If the claims are not granted to the Veteran's benefit, conduct all appropriate appellate procedure and return the matter to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


